DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 5, 6, 9-14 and 16-42 are pending in the application.
This action is in response to applicants' amendment dated February 10, 2021.  Claims 1, 2, 5, 6, 9-14, 16-19, 26, 27 and 30-32 have been amended, claim 15 has been canceled and claims 39-42 are newly added.
Response to Amendment
Applicant's arguments filed February 10, 2021 have been fully considered with the following effect:
The applicants’ amendments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 2) in the last office action, which is hereby withdrawn.

The applicants’ amendments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 3) in the last office action, which is hereby withdrawn.

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, labeled paragraph 4a), b), c), d), e), f), g), h), i), j), k), l), m), n), o), p), q), r), s), t), u), v), w), x), y) and z) in the last office action, which are hereby withdrawn.

The applicants’ amendments are sufficient to overcome the 35 U.S.C. 102(a)(1) or 35 U.S.C. 103 rejection, labeled paragraph 5) in the last office action, which is hereby withdrawn. 

The applicants’ amendments are sufficient to overcome the 35 U.S.C. 102(a)(1) or 35 U.S.C. 103 rejection, labeled paragraph 6) in the last office action, which is hereby withdrawn. 

The applicants’ amendments are sufficient to overcome the 35 U.S.C. 102(a)(1) or 35 U.S.C. 103 rejection, labeled paragraph 7) in the last office action, which is hereby withdrawn.

With regards to the provisional nonstatutory double patenting rejection, labeled paragraph 8) as being unpatentable over claims 1, 33-50, 58, 60-62 and 67-73 of copending Application No. 16/428,394 of the last office action, the applicants request that the Examiner hold the rejection over 16/428,394 Application in abeyance until there is allowable subject matter.
Claims 1, 2, 5, 6, 9-14 and 16-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 33-50, 58, 60-62 and 67-73 of copending Application No. 16/428,394, for reasons of record. 

With regards to the provisional nonstatutory double patenting rejection, labeled paragraph 9) as being unpatentable over claims  and 63-66 and 70-81 of copending Application No. 16/471,237 of the last office action, the applicants request that the Examiner hold the rejection over 16/471,237 Application in abeyance until there is allowable subject matter.
Claims 1, 2, 5, 6, 9-14 and 16-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63-66 and 70-81 of copending Application No. 16/471,237, for reasons of record.

In view of the amendment dated February 10, 2021, the following new grounds of rejection apply:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 13, 14, 16-30 and 40 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amendment to claim 2 where the definition of R11 is amended to include “-SCH2-(C6-C10)aryl“ is not described in the specification with respect to the compounds of Formula XI-a.
Applicant is required to cancel the new matter in the reply to this Office action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5, 6, 12-14, 16-30 and 39-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1, 2, 5, 6 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the second occurrence of (C6-C10)-aryl in the definition of R10.
Claim 5 recites the limitation "CH3 or CH2-phenyl" in the definition of R2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "CH3 or CH2-phenyl" in the definition of R2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "-(C6-C10) aryl" in the definition of R11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "SCH3" in the species 665 with respect to the definition of R11.  There is insufficient antecedent basis for this limitation in the claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665.  The examiner can normally be reached on Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624